Wright, J.,
dissenting. I must respectfully but vigorously dissent from the majority’s refusal to grant review in this case. Appellant, Abilio Pedreira, was convicted of murder in part on evidence presented by way of statements made by the victim, his wife, Doris, prior to her death. Evidence to show impairment of the victim’s mental faculties was offered by way of impeachment. The victim had a plethora of problems that would demonstrate mental, as opposed to emotional, instability. This evidence was not admitted at trial.
In a split decision, the court of appeals affirmed, stating that the evidence should have been admitted, but declined to reverse on the theory that appellant had failed to conform to App. R. 9(B) by not furnishing the totality of the transcript.
I certainly agree with Judge Pryatel’s dissent in that the burden should be on the state, not the appellant, to furnish other portions of the transcript which might belie prejudicial error. I perceive manifest injustice of constitutional magnitude in this case.
H. Brown, J., concurs in the foregoing dissenting opinion.